



EXHIBIT 10.1


SEPARATION AGREEMENT
This SEPARATION AGREEMENT (“Agreement”) is made and entered into by and between
Alta Mesa Services, LP, a Texas limited partnership (the “Company”), and Ronald
J. Smith (“Executive”). The Company and Executive may be individually referred
to herein as the “Party” and collectively as the “Parties.” This Agreement is
effective on July 2, 2019.
WHEREAS, Executive and the Company entered into the Employment Agreement dated
as of February 9, 2018 (the “Employment Agreement”); and
WHEREAS, Executive will resign from the Company, effective as of July 19, 2019
(the “Resignation Date”), and thus Executive’s employment with the Company and
all of its Affiliates will terminate as of the close of business on the
Resignation Date; and
WHEREAS, the Executive and the Company have negotiated and reached an agreement
with respect to all rights, duties and obligations arising between them,
including but not limited to any rights, duties and obligations that arise out
of Executive’s separation from the Company and its Affiliates, and any promised
equity in the Company.
NOW, THEREFORE, in consideration of the promises, conditions, and mutual
covenants set forth in this Agreement, and for such other good and valuable
consideration, the receipt and legal sufficiency of which the Parties
acknowledge, the Parties hereby agree as follows:
1.
Definitions. Capitalized terms not otherwise defined in this Agreement shall
have the meanings given to them in the Employment Agreement.



2.
Resignation. Executive will resign from employment with the Company and its
Affiliates, and all of its and their applicable boards of directors, committees,
trustee positions and all other executive, managerial, employee, fiduciary or
other positions with the Company and its Affiliates and any of their employee
benefit plans, effective as of the Resignation Date, unless Executive is earlier
terminated by the Company for Cause. Executive's resignation shall be deemed to
be a voluntary termination by the Executive for Good Reason under Section
6(d)(15) of the Employment Agreement.



3.
Salary and Benefits. To the extent unpaid as of the Resignation Date, Executive
will be entitled to receive the salary and benefits set forth in Sections
6(a)(1), 6(a)(2) and 6(a)(3) of the Employment Agreement, subject to and in
accordance with the terms thereof. In addition, Executive shall be entitled to
receive his “target” Annual Bonus for 2019 set forth in Section 2(b)(2) of the
Employment Agreement, pro-rated based on the number of days between January 1
and the Resignation Date, in the amount of $96,164. The salary, benefits and
pro-rated bonus described in this section shall be paid within five (5) business
days following the Resignation Date.



4.
Severance Benefits. Provided that Executive (a) complies with this Agreement,
Sections 9 through 18, 21, 25, 31, 32, 34, and 37 through 39 of the Employment
Agreement and that certain Confidentiality Agreement dated May 12, 2014 by and
between Executive and Alta Mesa Holdings, LP (the “Confidentiality Agreement”)
and (b) executes and delivers to the Company the Global Release, as referenced
in Section 5 of this Agreement, and the Global Release becomes effective and
irrevocable within 60 days following the Resignation Date, Executive shall be
entitled to: (a) the vesting acceleration under the LTIP provided under Section
6(a)(4)(A) of the Employment Agreement (which following such acceleration will
consist of 34,200 restricted stock units, 25,158 performance based vesting
restricted stock units and 53,066 options with an exercise price of $9.54); and
(b) the severance payments and benefits provided under Section 6(b)(1)(A)
(“Termination Not Following Change in Control”), Section 6(b)(2), and, to the
extent applicable, Section 6(b)(3) of the Employment Agreement (collectively,
the “Severance Payments”). Executive agrees that the Severance Payments and the
salary and benefits described in Section 3 of this Agreement constitute the only
severance or other compensation the Executive is entitled to receive regarding
Executive’s termination of employment with the Company. Therefore, Executive
agrees that Executive has waived and has no right to the Additional Payments
referenced in Sections 6(b)(1)(B) (“Anticipatory Termination”) or 6(b)(1)(C)
(“Termination Following Change in Control”) of the Employment Agreement. In the
event that on or before the Resignation Date Executive is terminated by the
Company for Cause, Executive shall not be entitled to the benefits described
above in this Section, and instead shall receive only the severance benefits as
provided for in the Employment Agreement that are applicable to an involuntary
termination for Cause.



5.
Release Consideration. Executive agrees that in exchange for the benefits
referenced in this Agreement, on or following the Resignation Date, Executive
must execute and deliver to the Company the release of claims attached to this
Agreement



1

--------------------------------------------------------------------------------





as Exhibit A (“Global Release”) and the Global Release must become effective and
irrevocable within 60 days following the Resignation Date. Executive understands
and agrees that a failure to timely execute and return the Global Release will
result in Executive being ineligible for the benefits referenced in this
Agreement, including the Severance Payments. The Severance Payments will be paid
on or within two (2) business days following the date the Global Release becomes
effective and irrevocable.


6.
No Further Obligation. The Parties agree that, apart from the amounts specified
in this Agreement, Executive shall not be entitled to any other payments,
reimbursements or other monetary or other consideration from the Company or any
of its Affiliates. Except as stated in this Agreement, or as required by law,
all other compensation, bonuses, commissions, paid time off, expense
reimbursements, and other benefits which relate to Executive’s employment or
termination of employment with the Company and all of its Affiliates, except as
memorialized in this Agreement, will cease as of the Resignation Date. Executive
agrees that only this Agreement shall govern the compensation, benefits,
severance or other consideration that Executive shall be entitled to receive
from the Company or any of its Affiliates. Accordingly, all provisions of the
Employment Agreement regarding severance or any other compensation or benefits
owed to Executive regarding his termination of employment with the Company or
any of its Affiliates will cease to apply.



7.
Cooperation and Consultation. Executive agrees to cooperate with the Company in
connection with any claims, causes of action, investigations, hearings,
proceedings, arbitrations, lawsuits, or other matters that have been brought, or
may be brought in the future, against or on behalf of the Company that relate to
events or occurrences that transpired while Executive was employed by the
Company. Executive’s cooperation in connection with this Section shall include,
without limitation, being reasonably available to meet and fully cooperate with
the Company or its designated representative, being reasonably available to meet
with counsel to prepare for discovery or trial, to prepare and submit
affidavit(s) or declaration(s), act as a witness on behalf of the Company at
convenient times, and to provide true and accurate testimony regarding any such
matters. Executive further agrees to provide consultation on non-legal matters
for the Company when requested by the Company following the Resignation Date.
The Company agrees to compensate Executive at an hourly rate of Three Hundred
Dollars and No Cents ($300.00) for the services described in this Section and
agrees to generally limit non-legal consultation to no more than ten (10) hours
a week. Executive will also be eligible to be reimbursed for travel and other
reasonable and customary expenses incurred by Executive when providing the
services described in this Section. Executive understands that all services and
compensation described in this Section will be as an independent contractor and
will be paid through payments by the Company that are reported on an IRS Form
1099. After the Resignation Date, Executive will not receive any other
compensation or benefits as an executive or employee of the Company unless
specifically provided for under this Agreement. The Company alone shall
determine if and when it needs any of these services from Executive, and the
Company alone shall determine when to cease these services.



8.
Governing Law and Venue. This Agreement shall be governed by and construed in
accordance with the governing law and venue provisions of the Employment
Agreement.



9.
Mandatory Arbitration. This Agreement shall be subject to the mandatory
arbitration provisions in Section 31 of the Employment Agreement.



10.
Waiver. A Party’s waiver of any breach or violation of any provision of this
Agreement shall not operate as, or be construed to be, a waiver of any later
breach of the same or other Agreement provision.



11.
Severability and Reformation. The Parties agree that in the event any court of
competent jurisdiction or arbitrator holds any provision of this Agreement to be
invalid or unenforceable, such invalid or unenforceable portion(s) shall be
limited or excluded from this Agreement to the minimum extent required, and the
remaining provisions shall not be affected or invalidated and shall remain in
full force and effect. Further, should any provision of this Agreement be held
by a court of competent jurisdiction or arbitrator to be enforceable only if
modified, such holding shall not affect the validity or enforceability of the
remainder of this Agreement, the balance of which shall continue to be binding
upon the Parties with such modification, if any, to become a part hereof and
treated as though contained in this original Agreement, nor shall such holding
affect the enforceability or validity of the offending provision in any other
jurisdiction. The Parties further agree that any such court or arbitrator is
expressly authorized to modify any such unenforceable provision of this
Agreement in lieu of severing such unenforceable provision from this Agreement
in its entirety. The Parties expressly agree that this Agreement, as so modified
by any such court or arbitrator, shall be binding upon and enforceable against
each other.



12.
Assignment. This Agreement shall be binding upon and inure to the benefit of
Executive and the Company, and any parents, subsidiaries, affiliated companies,
successors, or assigns of the Company, but otherwise shall not be for the
benefit of any third parties.



2

--------------------------------------------------------------------------------





13.
Execution. This Agreement may be executed in one or more counterparts, each of
which, when executed and delivered, shall be an original, and all of which
together shall constitute one and the same instrument. This Agreement may also
be executed by facsimile or electronic signatures which signatures shall be
deemed as effective as original signatures.



14.
Incorporation of Employment Agreement. This Agreement incorporates the
Employment Agreement by reference including all of Executive’s covenants
therein. To the extent there is any conflict or inconsistency between a
provision in this Agreement and a provision in the Employment Agreement, as
determined by the Company, the provision in this Agreement shall control. For
purposes of clarity, Executive understands and agrees that Executive has
continuing obligations to the Company both now and after Executive’s Resignation
Date under Sections 9 through 18, 21, 25, 31, 32, 34, and 37 through 39 of the
Employment Agreement. Executive also understands that this Agreement limits the
compensation, benefits, severance and other consideration that Executive may be
entitled to receive from the Company as to only what is contained in this
Agreement.



15.
Entire Agreement; Modification. This Agreement, the Global Release and the
Employment Agreement set forth the entire agreement between the Parties
concerning the subject matter in this Agreement, except as otherwise stated
herein. No oral statements or other prior written material not specifically
incorporated into this Agreement shall be of any force and effect, and no
changes in or additions to this Agreement shall be recognized, unless
incorporated into this Agreement by written amendment, such amendment to become
effective on the date stipulated in it. Any amendment to this Agreement must be
signed by both Parties to this Agreement. This Agreement supersedes any prior
oral or written agreements, including the Confidentiality Agreement,
understandings, promises, or inducements between Executive and the Company
concerning the subject matter in this Agreement, with the exception of any
confidentiality agreement or any other obligation which, by its terms or by
operation of law, survives the termination of Executive’s employment.

16.
Tax Withholding. All payments hereunder shall be net of applicable federal,
foreign, state, and local taxes, as required by law.



PLEASE READ CAREFULLY BEFORE SIGNING
•
Executive acknowledges that he has carefully read and understands the terms of
this Agreement and his obligations hereunder.

•
Executive acknowledges that he has been advised to review this Agreement with an
attorney of his choosing.



[Signature Page Follows]






















































3

--------------------------------------------------------------------------------





EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS SEPARATION AGREEMENT AND
FULLY UNDERSTANDS ITS CONTENTS, AND VOLUNTARILY SIGNS IT OF HIS OWN FREE WILL.
IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date first
set forth above with the intent to be bound by its terms and conditions.
ALTA MESA SERVICES, L.P.
By:     OEM GP, LLC,
a Texas limited liability company,
its general partner


By:     Alta Mesa Holdings, LP,
a Texas limited partnership,
its sole member


By:     Alta Mesa Holdings GP, LLC,
a Texas limited liability company,
its general partner


By:    /s/ John C. Regan
Name:    John C. Regan
Title:    Chief Financial Officer




EXECUTIVE:
 
WITNESS:
 
 
 
 
 
By:
/s/ Ronald J. Smith
 
By:
 
 
 
 
 
Witness Signature
Name:
Ronald J. Smith
 
Name:
 



Acknowledged:


ALTA MESA HOLDINGS, LP
By:    Alta Mesa Holdings GP, LLC,
a Delaware limited liability company,
its general partner


By:    /s/ John C. Regan
Name:    John C. Regan
Title:    Chief Financial Officer


















4

--------------------------------------------------------------------------------





EXHIBIT A
RELEASE AGREEMENT
In consideration of the Severance Payments (as defined in that certain
Separation Agreement by and between Alta Mesa Services, LP, a Texas limited
partnership (the “Company”) and Ronald J. Smith (“Executive”), dated as of
_____________, 2019 (the “Separation Agreement”)), this Release Agreement
(“Agreement”), which is an exhibit to the Separation Agreement, is made and
entered into by the Company and Executive (each a “Party” and together, the
“Parties”), to be effective as of the Effective Date (as such term is defined in
Section 19).
By signing this Agreement, Executive and the Company hereby agree as follows:
1.
Purpose. The purpose of this Agreement is to provide for the orderly termination
of the employment relationship between the Parties, and to voluntarily resolve
any actual or potential disputes or claims that Executive has or might have, as
of the date of Executive’s execution of this Agreement, against the Company and
the other Released Parties (as defined in Section 9 hereof). Neither the fact
that this Agreement has been proposed or executed, nor the terms of this
Agreement, are intended to suggest, or should be construed as suggesting, that
any of the Released Parties have acted unlawfully or violated any federal,
state, or local law or regulation, or any other duty, policy, or contract.

2.
Definitions. In addition to the terms defined in the text hereof, terms with
initial capital letters as used herein have the meanings assigned to them, for
all purposes of this Agreement, in the Employment Agreement (the “Employment
Agreement”) dated as of February 9, 2018, by and between Alta Mesa Services, LP,
a Texas limited partnership (the “Company”), Executive and, solely with respect
to the acknowledgements and guarantees in Section 41 of the Employment
Agreement, Alta Mesa Holdings, LP, a Texas limited partnership (“Alta Mesa”),
unless the context reasonably requires a broader, narrower, or different
meaning.

3.
Termination of Employment. Effective July 19, 2019 (the “Resignation Date”),
Executive’s employment with the Company and all of its Affiliates, was
terminated.

4.
Severance Payments. In consideration for Executive’s execution of, and required
performance under, this Agreement, and subject to Executive’s continued
compliance with the Separation Agreement and Sections 9 through 18, 21, 25, 31,
32, 34, and 37 through 39 of the Employment Agreement, the Company shall provide
Executive with the Severance Payments, which benefits Executive would not
otherwise have received, or been entitled to receive. All Company perquisites
have ceased upon the Resignation Date, and all payments hereunder shall be net
of applicable federal, foreign, state, and local taxes, as required by law.

5.
Waiver of Additional Compensation or Benefits. The Severance Payments and the
minimum payments provided for in Sections 6(a)(1), 6(a)(2) and 6(a)(3) of the
Employment Agreement, together constitute the entire amount of compensation and
consideration due to Executive under this Agreement and the Separation Agreement
or any other agreement, policy, plan, or arrangement of the Company providing
for severance or separation benefits, including the Employment Agreement.
Executive acknowledges that he has no right to seek, and will not seek, any
additional or different compensation or consideration for executing or
performing under this Agreement, which Agreement is required to be entered into
pursuant to Section 6(c) of the Employment Agreement. The Parties acknowledge
and agree that Executive is not releasing claims to employee benefits pursuant
to the Company’s or its Affiliates’ employee benefit plans that are subject to
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), which
explicitly provide for the payment of benefits following the Resignation Date.

6.
Tax Consequences. The Company has made no representations to Executive regarding
the tax consequences of any Severance Payments received by Executive under this
Agreement and the Separation Agreement. To the extent that any payments or
benefits provided under such agreements are considered deferred compensation
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), the Company intends for this Agreement and the Separation Agreement to
comply with, or be exempt from, the standards for nonqualified deferred
compensation established by Section 409A of the Code (the “409A Standards”). To
the extent that any terms of this Agreement or the Separation Agreement would
subject Executive to gross income inclusion, interest, or an additional tax
pursuant to Code Section 409A, those terms shall be deemed amended so as to
comply with, or be exempt from, the 409A Standards. The Company reserves the
right to amend the timing of any payments to be made under this Agreement and
the Separation Agreement in order to comply with, or be exempt from, the 409A
Standards to the full extent permitted under Code Section 409A as determined by
the Company.



5

--------------------------------------------------------------------------------





7.
Certain Continuing Obligations. Executive acknowledges and agrees that certain
provisions and post-employment covenants and obligations in the Employment
Agreement shall survive the (a) termination of the employment relationship, (b)
termination of the Employment Agreement; and (c) the execution of this
Agreement; and Executive hereby agrees to fully honor his post-employment
covenants and obligations as set forth in the Employment Agreement, including,
without limitation, Sections 9 through 18 of the Employment Agreement.

8.
Executive Representations. Executive expressly acknowledges and represents, and
intends for the Company to rely upon his representations that he:

(a)
Understands that he is, by entering into this Agreement, releasing the Released
Parties (as defined below), including the Company and its Affiliates, from and
against any and all claims that he has, had or may ever have against them, or
any of them, under federal, state, or local laws, which claims have arisen on or
before the date of his execution of this Agreement;

(b)
Understands that he is, by entering into this Agreement, waiving all claims that
he has, had or may have against the Released Parties under the federal Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, which have arisen on or before the date of his execution
of this Agreement;

(c)
Has been, and is hereby, advised in writing to consult with an attorney of his
choice before signing this Agreement;

(d)
Is knowingly and voluntarily entering into this Agreement, and has relied solely
and completely upon his own judgment and, if applicable, the advice of his own
attorney in entering into this Agreement;

(e)
Is not relying upon any representations, promises, predictions, projections, or
statements made by or on behalf of any Released Party, other than those that are
specifically stated in this written Agreement;

(f)
Does not waive rights or claims that first arise after the date this Agreement
is signed by Executive below; and

(g)
Has reviewed all aspects of this Agreement and has carefully read and fully
understands all of the provisions and effects of this Agreement.

9.
General Release and Waiver. In consideration of the Severance Payments and other
consideration provided for in this Agreement and the Separation Agreement, that
being good and valuable consideration, the receipt, adequacy, and sufficiency of
which are acknowledged by Executive, Executive, on his own behalf and on behalf
of his agents, administrators, representatives, executors, successors, heirs,
devisees, and assigns (individually, “Releasing Party,” and collectively, the
“Releasing Parties”) hereby fully releases, remises, waives, acquits, and
forever discharges the Company, all of the Company’s predecessors, successors,
parents, subsidiaries, divisions, Affiliates, partners, and related companies
(including Alta Mesa and any of its subsidiaries) and all of their respective
present and former assigns, agents, directors, officers, employees, managers,
executives, consultants, committees, insurers, employee benefit committees,
fiduciaries, executors, administrators, donors, volunteers, vendors,
representatives, and attorneys, and all persons and entities acting by, through,
under, or in concert or privity with any of the individuals or entities
referenced above (individually, “Released Party” and collectively, the “Released
Parties”), jointly and severally, from any and all claims, rights, demands,
debts, obligations, losses, causes of action, suits, controversies, setoffs,
affirmative defenses, counterclaims, third party actions, damages, penalties,
costs, expenses, attorneys’ fees, liabilities, and indemnities of any kind or
nature whatsoever (individually, “Claim,” and collectively, the “Claims”),
whether known or unknown, suspected or unsuspected, accrued or unaccrued,
whether at law, equity, administrative, statutory, or otherwise, and whether for
injunctive relief, back pay, fringe benefits, reinstatement, reemployment, or
compensatory, punitive, or any other kind of damages, which any of the Releasing
Parties ever had in the past, or presently has or may have, against any of the
Released Parties arising from or relating to Executive’s employment with the
Company or its Affiliates or the termination of that employment relationship or
any circumstances related thereto, or any other matter, cause, or thing
whatsoever, including without limitation, all claims arising under or relating
to his employment or termination thereof, any type of alleged employment
agreement or other agreement, bonuses, any bonus plan, any long term incentive
plan, right to purchase or actual purchase of any shares of stock or other
equity interests of the Company or any of its Affiliates, any other claimed
payments, employment contracts, benefits or purported employment discrimination,
retaliation, wrongdoing or violations of civil rights of whatever kind or
nature. This release includes, without limitation, (1) law or equity claims, (2)
contract (express or implied) or tort claims, (3) claims arising under any
federal, state, or local laws of any jurisdiction that prohibit age, sex, race,
national origin, color, disability, religion, veteran, military status, sexual
orientation, or any other form of discrimination, harassment, hostile work
environment, or retaliation (including, without limitation, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act of 1990, the Americans with



6

--------------------------------------------------------------------------------





Disabilities Act, the Americans with Disabilities Act Amendments Act of 2008,
Title VII of the 1964 Civil Rights Act, the Civil Rights Act of 1991, the Civil
Rights Acts of 1866 and/or 1871, 42 U.S.C. Section 1981, the Rehabilitation Act,
the Family and Medical Leave Act, the Sarbanes-Oxley Act, the Employee Polygraph
Protection Act, the Worker Adjustment and Retraining Notification Act, the Equal
Pay Act of 1963, the Lilly Ledbetter Fair Pay Act, the Genetic Information and
Nondiscrimination Act of 2008, Section 1558 of the Patient Protection and
Affordable Care Act of 2010, the Consolidated Omnibus Budget Reconciliation Act
of 1985, Texas civil rights laws, all amendments to any of these
above-referenced laws, or any other federal, state, or local laws of any
jurisdiction, (4) claims under any other federal, state, local, municipal, or
statutory or common law whistleblower protection, discrimination, wrongful
discharge, anti-harassment, or anti-retaliation statute or ordinance, (5) claims
arising under ERISA, or (6) any and all other statutory or common law claims
related to Executive’s employment or separation from employment. This release
does not release any claims that the law does not permit Executive to release.
This release shall not apply to the performance of any of the Company’s
obligations under this Agreement or the Separation Agreement, COBRA continuation
coverage (which shall be subject to COBRA law and regulation) or with respect to
Executive’s interest in any vested accrued benefit or account balance under any
employee benefit plan subject to ERISA to which Executive is entitled under the
terms and conditions of such plan. Executive acknowledges that the Severance
Payments constitute good and valuable consideration for the release contained in
this Section 9.
10.
Right to File Charges; Participation in Investigations. Notwithstanding any
other provision of this Agreement, the Separation Agreement or the Employment
Agreement to the contrary, the Parties understand and agree that nothing in this
Agreement, the Separation Agreement or the Employment Agreement is intended to
interfere with Executive’s right to report possible violations of federal,
state, or local law or regulation to any governmental or law enforcement agency
or entity, or to make other disclosures that are protected under the
whistleblower provisions of federal, state, or local law or regulation
(including the right to receive an award for information provided to any such
governmental agencies). The Parties further acknowledge and agree that this
Agreement is not intended to prevent or otherwise interfere with Executive’s
right to file a charge, complaint, or claim with any governmental agency or
entity charged with enforcement of any law, including, but not limited to, the
Equal Employment Opportunity Commission (the “EEOC”), or to participate in,
cooperate with, or provide truthful testimony to the EEOC or any other federal,
state, or local governmental agency with respect to any investigation, hearing,
or proceeding being conducted by a governmental agency or entity; provided,
however, the Parties agree that such filing or participation does not give
Executive the right to recover any damages or equitable relief (including, but
not limited to, reinstatement, back pay, front pay, damages, and attorneys’
fees) from any of the Released Parties based on Executive’s release of claims in
this Agreement. Furthermore, under this Agreement, Executive does hereby waive
any and all rights of Executive to seek or receive monetary and any other
recovery, legal or equitable, in the event that any charge which Executive files
is pursued by the EEOC (or any similar federal, state or local agency) on
Executive’s behalf arising out of or related to Executive’s employment or the
termination of such employment, unless otherwise required under applicable law
that cannot be waived.

11.
No Assignment of Claims. Executive represents that he has not transferred or
assigned, to any person or entity, any Claim involving the Company or any other
Released Party, or any portion thereof or interest therein.

12.
Binding Effect of Agreement. This Agreement shall be binding upon the Company
and its successors and assigns, and upon Executive and his heirs, spouse,
representatives, executors, successors, and assigns.

13.
Severability. Should any provision of this Agreement be declared or determined
to be illegal or invalid by any government agency or court of competent
jurisdiction, the validity of the remaining parts, terms, or provisions of this
Agreement shall not be affected, and such provisions shall remain in full force
and effect.

14.
No Waiver. This Agreement may not be waived, modified, amended, supplemented,
canceled, or discharged, except by written agreement of the Parties. Failure to
exercise and/or delay in exercising any right, power, or privilege in this
Agreement shall not operate as a waiver. No waiver of any breach of any
provision shall be deemed to be a waiver of any preceding or succeeding breach
of the same or any other provision, nor shall any waiver be implied from any
course of dealing between or among the Parties.

15.
Section 409A Compliance. It is the intention of the Company and Executive that
this Agreement and the Separation Agreement be written and administered, and
will be interpreted and construed, in a manner such that no amount under this
Agreement and the Separation Agreement becomes subject to (a) gross income
inclusion under Code Section 409A or (b) interest and additional tax under Code
Section 409A (collectively, “Section 409A Penalties”), including, where
appropriate, the construction of defined terms to have meanings that would not
cause the imposition of the Section 409A Penalties. Accordingly, Executive
consents to any amendment of this Agreement and the Separation Agreement as the
Company may reasonably make in furtherance of such intention, and the Company
shall promptly provide, or make



7

--------------------------------------------------------------------------------





available to, Executive a copy of such amendment. Further, to the extent that
any terms of this Agreement or the Separation Agreement are ambiguous, such
terms shall be interpreted as necessary to comply with, or an exemption under,
Code Section 409A when applicable.
16.
Entire Agreement. This Agreement and the Separation Agreement set forth the
entire agreement between the Parties, and fully supersede any and all prior
agreements, understandings, or representations between the Parties, whether oral
or written, pertaining to the subject matter thereof and/or Executive’s
employment or termination of employment with the Company, except for those
provisions of the Employment Agreement that expressly survive the termination of
Executive’s employment. No oral statements or other prior written material not
specifically incorporated into this Agreement shall be of any force and effect,
and no changes in or additions to this Agreement shall be recognized, unless
incorporated into this Agreement by written amendment, with any such amendment
to become effective as of the date stipulated in it. Any amendment to this
Agreement must be signed by both Parties. Executive represents and acknowledges
that in executing this Agreement, Executive does not rely on, has not relied on,
and specifically disavows any reliance on, any communications, promises,
statements, inducements, or representations, oral or written, by the Company or
its Affiliates, attorneys or agents, except as expressly contained in this
Agreement. Executive further represents that Executive is relying on his own
judgment in entering into this Agreement.

17.
Venue, Dispute Resolution. This Agreement shall be subject to the venue
provisions of the Employment Agreement. This Agreement shall be subject to the
mandatory arbitration provisions in Section 31 of the Employment Agreement.

18.
Twenty-One Days to Consider Agreement. Executive shall have, and by signing this
Agreement Executive acknowledges and represents, that he has had, the
opportunity to take at least twenty-one (21) days after the date of his receipt
of this Agreement to consider whether to elect to sign it and to thereby waive
and release the rights and Claims addressed in this Agreement. The Parties agree
that the 21-day time period to review this Agreement shall not be extended upon
any material or immaterial changes to this Agreement. Although Executive may
sign this Agreement prior to the end of the 21-day period, Executive may not
sign this Agreement before the Resignation Date. In addition, if Executive signs
this Agreement prior to the end of the 21-day period, Executive shall be deemed,
by doing so, to have certified and agreed that the decision to make such
election prior to the expiration of the 21-day period of time is knowing and
voluntary and was not induced by the Company through: (a) fraud,
misrepresentation, or a threat to withdraw or alter the offer prior to the end
of the 21-day period; or (b) an offer to provide different terms or benefits in
exchange for signing the Agreement prior to the expiration of the 21-day period.
Executive has been advised to consult with an attorney with regard to his
decision as to whether or not to enter into this Agreement.

Executive must sign and return the executed Agreement within twenty-one (21)
days of the Resignation Date. No Severance Payments shall be payable or provided
by the Company unless and until this Agreement has been executed by Executive,
has not been revoked, and is no longer subject to revocation by Executive. The
Severance Payments shall be paid or provided by the Company only after the
Agreement has been properly executed and delivered to the Company by Executive
and has become effective and irrevocable within sixty (60) days following the
Resignation Date. In the event that such 60-day period spans two calendar years,
the Severance Payments will be paid in the later year. If the conditions set
forth in the preceding sentence are not satisfied by Executive, the Severance
Payments shall be forfeited hereunder without the necessity of any further
notice.
19.
Seven Day Revocation Period. Executive may revoke this Agreement at any time
within seven (7) days after he signs it. To revoke the Agreement, Executive must
deliver written notification of such revocation to the attention of Kim Warnica
c/o Alta Mesa Resources, Inc., 15021 Katy Freeway, Suite 400, Houston, TX 77094,
within seven (7) days after the date Executive signs this Agreement. This
Agreement will become effective, enforceable, and irrevocable on the eighth
(8th) day after the date on which it is executed by Executive (the “Effective
Date”). If Executive exercises his right to revoke hereunder, Executive shall
forfeit his right to receive the Severance Payments.

20.
Executive Acknowledgment. Executive acknowledges that (a) he is knowledgeable
and sophisticated as to business matters, including the subject matter of this
Agreement, (b) he has read this Agreement and understands its terms and
conditions, (c) he has had ample opportunity to discuss this Agreement with his
personal legal counsel prior to execution, and (d) no strict rules of
construction shall apply for or against the drafter or any other Party.

21.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument. Each
counterpart may consist of a copy hereof containing multiple signature pages,
each signed by one Party hereto, but together signed by both Parties.



8

--------------------------------------------------------------------------------





22.
Miscellaneous. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal, invalid, or
unenforceable, all remaining provisions of this Agreement shall otherwise remain
in full force and effect and be construed as if such illegal, invalid, or
unenforceable provision has not been included herein. It is further understood
and agreed that if a violation of any term of this Agreement is asserted, the
Party who asserts such violation will have the right to seek specific
performance of that term and/or any other necessary and proper relief as
permitted by law, including but not limited to, damages from any court of
competent jurisdiction, and the prevailing Party shall be entitled to recover
its reasonable costs and attorney’s fees. Executive further understands and
agrees that if he, or someone acting on his behalf, files, or causes to be
filed, any charge, complaint, or action in respect of Claims released hereunder
against the Company and/or any other Released Parties, he expressly waives any
right to recover any damages or other relief whatsoever from the Company and/or
other Released Parties, including costs and attorneys’ fees.

23.
Choice of Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Texas without regard to
principles of conflict of laws.

24.
Defend Trade Secrets Act. Executive is hereby notified that in accordance with
the Defend Trade Secrets Act of 2016, as it may be amended from time to time,
that, notwithstanding any provision of this Agreement (or any other agreement
with the Company regarding confidentiality) to the contrary, Executive will not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (a) is made (1) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (2) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding. Executive is further
notified that if he files a lawsuit for retaliation against the Company for
reporting a suspected violation of law, Executive may disclose the Company’s
trade secrets to his attorney and use the trade secret information in the court
proceeding if he files any document containing the trade secret under seal; and
does not disclose the trade secret, except pursuant to a court order.

PLEASE READ CAREFULLY BEFORE SIGNING
•
Executive acknowledges that he has carefully read and understands the terms of
this Agreement and all of Executive’s promises and obligations hereunder.

•
Executive acknowledges that he has been advised to review this Agreement with an
attorney before signing it.

•
Executive acknowledges that he has been given at least 21 days to consider
whether to sign this Agreement. Executive acknowledges that if he signs this
Agreement before the end of the 21-day period, it will be Executive’s own
personal and voluntary decision to do so.

•
Executive understands that this Agreement will not become effective or
enforceable until after the 7-day revocation period has expired. The Company
will have no obligations to Executive under this Agreement if Executive revokes
the Agreement during such 7-day period.

[Signature page follows.]
























9

--------------------------------------------------------------------------------





Please review this document carefully as it includes a release of claims.
IN WITNESS WHEREOF, Executive has executed this Agreement, and the Company has
caused this Agreement to be executed in its name and on its behalf by its duly
authorized officer, in each case, as of the date set forth beneath the Party’s
signature below.
This document was originally presented to Executive on July __, 2019.


ALTA MESA SERVICES, L.P.
By:     OEM GP, LLC,
a Texas limited liability company,
its general partner


By:     Alta Mesa Holdings, LP,
a Texas limited partnership,
its sole member


By:     Alta Mesa Holdings GP, LLC,
a Texas limited liability company,
its general partner


By:____________________        
Name:    John C. Regan
Title:    Chief Financial Officer
Dated this ___ day of ___________, 2019


EXECUTIVE:
 
WITNESS:
 
 
 
 
 
By:
 
 
By:
 
 
 
 
 
Witness Signature
Name:
Ronald J. Smith
 
Name:
 
Date:
 
 
Date:
 





10